DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


NOTE:  The term “processor”, recited in independent claim 11, line 6, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Additional Claim Interpretation:

The terms “strip-shaped” and “block-shaped” electrodes are recited in independent claims 1 and 11.  The specification does not define these terms, are the drawings only ever depicts these electrodes in profile.  The specification does not disavow, nor provide any special definitions, and thus the plain meaning will prevail.  According to Webster’s online:

    PNG
    media_image1.png
    307
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    849
    1112
    media_image2.png
    Greyscale

	
For examination purposes, a “strip” is interpreted as being rectangular in profile, regardless of thickness, and a “block” is interpreted as being square in profile, regardless of thickness.  

The limitation, “electrode facing a transmit electrode that finally receives the excitation signal in one signal load operation” (e.g., claim 1, line 12), is interpreted according to the specification disclosure to mean, rephrased for clarity:  The final transmit electrode in the sequence that receives the sequential excitation signal.  Equivalent limitations are recited in independent claims 11 and 15. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitations “on the transmit electrodes” at line 5, and “target electrode of the receive electrodes” at line 10.  There is insufficient antecedent basis for “transmit electrodes” and “receive electrodes” in the claim, probably because claim 15 has been converted from a dependent to an independent claim without porting in essential structure from the parent claim preamble.  The preamble of claim 1 will be assumed be present in claim 15 for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0314871 A1) in view of Tang et al., “3-D Ultrasonic Fingerprint Sensor-on-a-Chip”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 51, NO. 11, NOVEMBER 2016, pages 2522-2533. 


Regarding claims 1, 11, and 15, and using claim 1 as an example, He discloses an ultrasonic fingerprint sensor (

    PNG
    media_image3.png
    442
    784
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    129
    676
    media_image4.png
    Greyscale

) comprising a plurality of transmit electrodes and a plurality of receive electrodes, the transmit electrodes being disposed to face the receive electrodes, the transmit electrodes being strip-shaped, and the receive electrodes being block-shaped (figure 3:

    PNG
    media_image5.png
    769
    827
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    953
    989
    media_image6.png
    Greyscale

).  
	He discloses use of the fingerprint sensor to perform the process comprising:

identifying a fingerprint based on acquired fingerprint signals using a computer implemented processor-based machine ( 

    PNG
    media_image7.png
    522
    655
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    167
    673
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    697
    680
    media_image9.png
    Greyscale

).
	
He does not teach:

“a method for identifying a fingerprint” applicable to the aforementioned fingerprint sensor, “the method comprising: performing a plurality of signal load operations on the transmit electrodes, wherein the signal load operation comprises: loading an excitation signal to at least two of the transmit electrodes sequentially, the at least two of the transmit electrodes being consecutively arranged; in response to performing the signal load operations on the transmit electrodes, acquiring a fingerprint signal by a target electrode of the receive electrodes, the target electrode being a receive electrode facing a transmit electrode that finally receives the excitation signal in one signal load operation”. 

Tang discloses an ultrasonic fingerprint sensor that also comprises strip transmitter electrodes and block receiver electrodes (figure 5:


    PNG
    media_image10.png
    497
    1081
    media_image10.png
    Greyscale

Figure 8:


    PNG
    media_image11.png
    366
    518
    media_image11.png
    Greyscale

), wherein Tang teaches a method for identifying a fingerprint  applicable to the aforementioned fingerprint sensor, the method comprising: 

performing a plurality of signal load operations on the transmit electrodes, wherein the signal load operation comprises: loading an excitation signal to at least two of the transmit electrodes sequentially, the at least two of the transmit electrodes being consecutively arranged (

    PNG
    media_image12.png
    551
    724
    media_image12.png
    Greyscale


 
    PNG
    media_image13.png
    248
    690
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    481
    687
    media_image14.png
    Greyscale

); 

in response to performing the signal load operations on the transmit electrodes, acquiring a fingerprint signal by a target electrode of the receive electrodes, the target electrode being a receive electrode facing a transmit electrode that finally receives the excitation signal in one signal load operation ( 

    PNG
    media_image15.png
    530
    871
    media_image15.png
    Greyscale


    PNG
    media_image13.png
    248
    690
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    481
    687
    media_image14.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to implement the fingerprint identification process using the sensor disclosed by He, by way of the “plurality of signal load operations” as taught by Tang, with motivation coming directly from Tang:

    PNG
    media_image16.png
    504
    723
    media_image16.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of He, while the teaching of Tang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, the method according to claim 1, wherein loading the excitation signal to the at least two of the transmit electrodes sequentially comprises: loading the excitation signal to the at least two of the transmit electrodes sequentially along an arrangement direction of the at least two of the transmit electrodes (met by Tang of the He/Tang combination as applied to claims 1, 11, and 15 above:

    PNG
    media_image17.png
    643
    877
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    718
    687
    media_image18.png
    Greyscale

). 

Regarding claim 12, the device according to claim 11, wherein the ultrasonic fingerprint sensor further comprises: a piezoelectric material layer disposed between the transmit electrodes and the receive electrodes (met by He of the He/Tang combination as applied to claims 1, 11, and 15 above; see figure 3:

    PNG
    media_image19.png
    569
    806
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    194
    719
    media_image20.png
    Greyscale

).

Regarding claim 9, the method according to claim 1, wherein the excitation signal comprises a periodically changing sine wave voltage signal (met by Tang of the He/Tang combination as applied to claims 1, 11, and 15 above; see figure 7:

    PNG
    media_image21.png
    281
    312
    media_image21.png
    Greyscale

).

Regarding claim 14, a display device, comprising: a display panel and the device as defined in claim 11, wherein the ultrasonic fingerprint sensor in the device is disposed on a backlight side of the display panel (met by He of the He/Tang combination as applied to claims 1, 11, and 15 above; see figure 2B:

    PNG
    media_image22.png
    501
    840
    media_image22.png
    Greyscale

 ).



Regarding claim 13, the device according to claim 11, wherein the receive electrodes comprise a plurality of rows of receive electrodes, the number of transmit electrodes being greater than the number of rows of the receive electrodes (

    PNG
    media_image23.png
    543
    1397
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    451
    749
    media_image24.png
    Greyscale

 ).

Regarding claim 20, the device according to claim 13, wherein the transmit electrodes that finally receive the excitation signal in the plurality of signal load operations one-to-one correspond to the plurality of rows of receive electrodes (met by Tang of the He/Tang combination as applied to claims 1, 11, and 15 above:

    PNG
    media_image25.png
    573
    869
    media_image25.png
    Greyscale

); and in order to identify the fingerprint based on the acquired fingerprint signals, the processor is caused to: identify the fingerprint based on fingerprint signals acquired by each row of receive electrodes ( 

    PNG
    media_image26.png
    468
    1128
    media_image26.png
    Greyscale

).

	Regarding claim 21, the device according to claim 20, wherein in order to identify the fingerprint based on the fingerprint signals acquired by each row of receive electrodes, the processor is caused to: generate a fingerprint image frame corresponding to each row of receive electrodes based on the fingerprint signal acquired by each row of receive electrodes; splice a plurality of fingerprint image frames respectively corresponding to the plurality of rows of receive electrodes to acquire a fingerprint image to be identified; and identify the fingerprint image to be identified (

    PNG
    media_image27.png
    331
    708
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    340
    704
    media_image28.png
    Greyscale

 ).

Regarding claim 16, the device according to claim 11, wherein in order to load the excitation signal to the at least two of the transmit electrodes sequentially, the processor is caused to: load the excitation signal to the at least two of the transmit electrodes sequentially along an arrangement direction of the at least two of the transmit electrodes ( 

    PNG
    media_image29.png
    352
    416
    media_image29.png
    Greyscale

).

Regarding claim 17, the device according to claim 11, wherein in order to load the excitation signal to the at least two of the transmit electrodes sequentially, the processor is caused to: load the excitation signal to the at least two of the transmit electrodes sequentially along an edge-to-center direction from two ends of an arrangement direction of the at least two of the transmit electrodes ( 

    PNG
    media_image29.png
    352
    416
    media_image29.png
    Greyscale

).

Regarding claim 18, the device according to claim 17, wherein in order to load the excitation signal to the at least two of the transmit electrodes sequentially along the edge-to-center direction from the two ends of the arrangement direction of the at least two of the transmit electrodes, the processor is caused to: load the excitation signal to the at least two of the transmit electrodes sequentially simultaneously along the edge-to-center direction from the two ends of the arrangement direction of the at least two of the transmit electrodes ( 

    PNG
    media_image29.png
    352
    416
    media_image29.png
    Greyscale

).

Regarding claim 19, the device according to claim 17, wherein in order to load the excitation signal to the at least two of the transmit electrodes sequentially along the edge-to-center direction from the two ends of the arrangement direction of the at least two of the transmit electrodes, the processor is caused to: load the excitation signal to the at least two of the transmit electrodes sequentially along the edge-to-center direction from one end of the arrangement direction of the at least two of the transmit electrodes; and load the excitation signal to the remaining of the at least two of the transmit electrodes sequentially along the edge-to-center direction from the other end of the arrangement direction of the at least two of the transmit electrodes (

    PNG
    media_image29.png
    352
    416
    media_image29.png
    Greyscale

 ).

Regarding claims 3-5, refer to the rejections of claims 17-19 above. 

Regarding claim 6, the method according to claim 1, wherein the receive electrodes comprise a plurality of rows of receive electrodes; and the transmit electrodes that finally receive the excitation signal in the plurality of signal load operations one-to-one correspond to the plurality of rows of receive electrodes; and identifying the fingerprint based on the acquired fingerprint signals comprises: identifying the fingerprint based on fingerprint signals acquired by each row of receive electrodes (refer to the claim 20 rejection).

Regarding claim 7, the method according to claim 6, wherein identifying the fingerprint based on the fingerprint signals acquired by each row of receive electrodes comprises: generating a fingerprint image frame corresponding to each row of receive electrodes based on the fingerprint signal acquired by each row of receive electrodes; splicing a plurality of fingerprint image frames respectively corresponding to the plurality of rows of receive electrodes to acquire a fingerprint image to be identified; and identifying the fingerprint image to be identified (refer to the claim 21 rejection).

Regarding claim 8, the method according to claim 6, wherein the number of transmit electrodes is greater than the number of rows of the receive electrodes (refer to the claim 13 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665